EXHIBIT 10.5 AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT by and among PENINSULA GAMING, LLC, DIAMOND JO, LLC, THE OLD EVANGELINE DOWNS, L.L.C., BELLE OF ORLEANS, L.L.C. AND DIAMOND JO WORTH, LLC, as Borrowers, THE LENDERS THAT ARE SIGNATORIES HERETO, as the Lenders, and WELLS FARGO FOOTHILL, INC. as the Arranger and Agent Dated as of October29, 2009 LEGAL_US_W # 62188650.14 AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as of October29, 2009, by and among, on the one hand, the lenders identified on the signature pages hereof (such lenders, together with their respective successors and permitted assigns, are referred to hereinafter each individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation (“WFF”), as the arranger and agent for the Lenders (“Agent”), and, on the other hand, PENINSULA GAMING, LLC, a Delaware limited liability company(“Parent”), DIAMOND JO, LLC, a Delaware limited liability company (“DJL”), THE OLD EVANGELINE DOWNS, L.L.C., a Louisiana limited liability company (“OED”), DIAMOND JO WORTH, LLC, a Delaware limited liability company (“DJW” together with
